Citation Nr: 1209252	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for calluses of the feet. 

4.  Entitlement to an initial compensable evaluation for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to December 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran provided testimony at a hearing before personnel at the RO in April 1992, and before a Veterans Law Judge (VLJ) of the Board in April 1996.  Transcripts of both hearings have been associated with the Veteran's VA claims folder.  However, the VLJ who conducted the April 1996 hearing is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707 (2011), the VLJ who conducts a hearing shall participate in the final determination of the claim.  Accordingly, correspondence was sent to the Veteran in July 2008 inquiring as to whether he desired a new hearing.  The correspondence informed him, in part, that if no response was received within 30 days, the Board would assume he did not desire a new hearing and would proceed with adjudication of his appeal.  No response was received from the Veteran in regard to this correspondence.  Therefore, the Board will proceed with adjudication of his appeal. 

This case was recently before the Board in December 2008.  In its December 2008 decision, the Board denied the claims for service connection for low back and right ankle disorders and calluses of the feet.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's December 2008 decision and remanded the appeal to the Board for further proceedings consistent with its decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist and the Court's March 2011 Memorandum Decision, the Board finds that a remand of the claims on appeal is warranted.  In its December 2008 decision, the Board found that VA had fulfilled the duty to assist by not scheduling the Veteran for VA examinations in conjunction with his service connection claims, because the Veteran had failed to report for a December 2002 VA examination without good cause.  This examination was scheduled in relation to an unrelated condition.  In its March 2011 Memorandum Decision, the Court found that the Board had failed to provide an adequate statement of reasons or bases as to whether VA had complied with its duty to assist.  (See March 2011 Memorandum Decision, pages (pgs.) 2, 3)).  The Board finds that the Veteran should be afforded another opportunity to appear for VA examinations in conjunction with his service connection claims for reasons outlined below. 

The Veteran contends that he injured his low back and right ankle during military service and that he has continued to have low back and right ankle pains since service discharge.  Thus, he argues that service connection for low back and right ankle disorders is warranted.  The Veteran's service treatment records (STRs) show that in November 1979, he was seen for a pulled muscle in his back.  In July 1980, the Veteran received treatment for pain in the Achilles region of his right ankle that was associated with pes planus.  In August 1980, the Veteran complained of pain in his right ankle for the previous two (2) months.  A physical examination of the right ankle showed good range of motion without evidence of swelling, discoloration, edema, or deformity.  An assessment of possible arthritis [of the right ankle] was entered.  An October 1980 service discharge examination report reflects that the Veteran's lower extremities were evaluated as "normal."  The examining clinician noted that the Veteran had pes planus.  On an October 1980 Report of Medical History, the Veteran indicated that he had had "Recurrent back pain."  An October 1980 podiatry examination report reflects that the Veteran had twisted his right ankle in May 1980 that had resulted in immediate pain and edema for several weeks.  After a physical evaluation of the Veteran's feet and right ankle, he was cleared for service separation.  

When examined by VA in June 1981, six months after service separation, the Veteran complained, in part, of muscle spasms [of the back] and ankle pain.  He indicated that he had sprained his right ankle while running during his active military service.  No impairment of the low back or right ankle was shown on physical examination. Further x-ray interpretations of the feet and ankles were found to have been negative.  The examining physician entered a diagnosis of history of sprains, ankles and feet, with no residuals on physical examination at that time. 

When seen at a VA outpatient clinic in October 1989, the Veteran gave a history of having injured his back after he had lifted heavy objects at work in 1988.  A March 1990 VA treatment report reflects that the Veteran complained of low back and right ankle pain.  He denied having sustained any injury to his right ankle.  He reported that he had injured his right ankle 10 years previously (1980).  The Veteran also indicated that he had pulled his back exercising.  Subsequent post-service reports reflect that the Veteran continued to complain of low back and right ankle pain.  A December 2001 VA treatment report reflects that the Veteran was diagnosed as having a herniated disc and degenerative joint disease of the back.  Recently, in an April 2010 written argument, the Veteran maintained that his ankles were traumatically injured during service and that they had never recovered.  (See Veteran's written argument, dated in early April 2010).  

The Veteran is competent to report his current symptoms of low back and right ankle pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In view of above-cited STRs showing that the Veteran received treatment for a pulled low back muscle and possible arthritis of his right ankle, his statements that he has had problems since military service and that he has continued to seek treatment for his low back and right ankle after service discharge, the Board finds that he should be afforded VA examination to determine the etiology of any currently present low back and right ankle disabilities.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for service connection for skin calluses, the Veteran maintains that they were aggravated during his military service and that his feet have never recovered.  The Veteran's plantar skin calluses were noted on his December 1977 enlistment examination report, but they were not considered disabling.  Thus, as the Veteran's skin calluses of the feet were noted at service entrance, the Board finds this to be clear and unmistakable evidence that this disability pre-existed his entrance into military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The remainder of the Veteran's service treatment records (STRs) show that in May 1978, the Veteran sustained an injury to his left foot.  There was no evidence of discoloration of his skin.  An assessment of left foot strain was entered.  In June and July 1980, the Veteran received treatment for pain in his right foot and Achilles region, respectively, that was associated with pes planus.  An examination of the right foot in June 1980 revealed no evidence of any discoloration.  

An October 1980 service separation examination report reflects that the Veteran's feet were found to have been "abnormal."  It was noted that the Veteran had pes planus.  A special podiatry evaluation conducted in October 1980 cleared the Veteran for separation.   When examined by VA in June 1981, six months after service separation, the examiner stated that there were no plantar "collositites" in the areas of tenderness on deep palpation of either foot.  Recently, the Veteran has maintained that his feet were traumatically injured during military service and that they have never recovered.  (See Veteran's written argument, dated in early April 2010).  

The Veteran is competent to report his current symptoms relating to his feet.  Jandreau, supra.  In view of above-cited STRs showing that the Veteran entered service with calluses of the feet and that he received treatment for left foot strain and right foot pain, in conjunction with his statement that his feet have never recovered since military service, the Board finds that he should be afforded a VA skin examination to determine whether his preexisting calluses of the feet were aggravated by his military service.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon, supra. 

Finally, by a September 2010 rating action, the RO granted service connection for migraine headaches; an initial noncompensable evaluation was assigned, effective December 9, 1991--the date VA received the Veteran's initial claim for compensation for this disability.  In November 2010, VA received the Veteran's notice of disagreement (NOD), wherein he disagreed with the initial noncompensable evaluation assigned to the service-connected migraine headaches.  Thus, because the Veteran has filed a NOD with the RO's assignment of an initial noncompensable evaluation assigned to the service-connected migraine headaches, a Statement of the Case should be issued by the Agency of Original Jurisdiction (AOJ) regarding this issue.  See Manlincom v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present low back and right ankle disabilities found on examination.  The claims folder should be provided to the examiner for review of pertinent documents therein, and that such a review was conducted should be noted in the examination report.  The examiner should elicit from the Veteran and record a complete clinical history referable to his low back and right ankle.  

Concerning any currently present low back and right ankle disabilities found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that such disabilities are etiologically related to, or had their onset during, the Veteran's period of active military service or, for any arthritis, within the initial post-service year.  

The examiner is requested to comment on the following evidence: 

(a) Service treatment record (STR), dated in November 1979, reflecting that the Veteran was seen for a pulled back muscle;

(b) STR, dated in July 1980, showing that the Veteran received treatment for pain in the Achilles region of his right ankle that was associated with pes planus;

(c) STR, dated in August 1980, containing an assessment of possible arthritis [of the right ankle];

(d) An October 1980 Report of Medical History, reflecting that the Veteran indicated that he had had "Recurrent back pain."

(e) October 1980 podiatry examination report reflecting that the Veteran was cleared for service separation; 

(f) A June 1981 VA orthopedic examination report reflecting that there was no impairment of the low back or right ankle on physical examination.  X-ray interpretations of the ankles were found to have been negative.  The Veteran was diagnosed as having a history of sprains, ankles and feet, with no residuals on physical examination at that time. 

(g) An October 1989 VA treatment note, containing the Veteran's history that he had injured his back lifting heavy objects at work in 1988; and,

(h) A March 1990 VA treatment report, containing the Veteran's history that he did not remember having sustained any injury to his right ankle, but that he had injured it 10 years previously (1980).  The Veteran also indicated that he had pulled his back exercising. 

A complete rationale must be provided for any opinion provided. 

If an examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA skin examination to determine the nature and etiology of any currently present calluses of the feet.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder should be provided to the examiner for review of pertinent documents therein, and that such a review was conducted should be noted in the examination report.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion as to following:

(i) Did the Veteran's pre-existing calluses of the feet permanently increase in severity during military service? (The examiner is hereby informed that the Veteran's pre-existing calluses of the feet were disclosed on a December 1977 service enlistment examination report). 
   
(ii) If there was a measurable increase in severity for his calluses of his feet during military service, was this permanent increase in severity due to the natural progression of the disability? 
   
In formulating responses to the above-cited questions, the examiner is requested to comment on the following service and post-service evidence of record: 
   
(a) Service treatment record (STR), dated in May 1978, reflecting that the Veteran was seen for a left foot strain.  There was no evidence of any skin discoloration of the left foot; 
   
(b) STRs, dated in June and July 1980, reflecting that the Veteran was seen for right foot pain and pain in the Achilles region of the right ankle, respectively, that was associated with pes planus.  There was no evidence of discoloration on examination of the right foot in June 1980; and,
   
(c) A special October 1980 podiatry examination report, reflecting that the Veteran was cleared for service separation; and, 

(d) A VA orthopedic examination report, dated in June 1981, reflecting that there were no plantar "collosities" in the areas of tenderness on deep palpation of either foot. 

A complete rationale for any opinion expressed must be provided in a typewritten report. 

If an examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The RO should furnish the Veteran and his representative with a Statement of the Case, which addresses the issue of entitlement to an initial compensable evaluation for migraine headaches.  The Veteran and his representative should be informed of the necessity of filing a substantive appeal if they wish to have this issue considered as a part of the current appeal.
   
The RO should readjudicate the Veteran's claims for service connection for low back and right ankle disorders and calluses of the feet.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case to the Veteran and his representative.  Prior to recertifying the appeal to the Board, the RO must afford the Veteran and his representative an opportunity to review the claims file and submit written argument in support of the claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

